ALLOWANCE

Claims 1-7, 9-16 and 18 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 9, the prior art generally discloses the network embedding using an adversarial network and autoencoder. Claim limitations like generating the representation of the network in a latent space, generating noise samples, discriminating between the network graph and noise samples, and training the models according to a loss function are all also found in the art. However, the prior art of record fails to teach the specific loss function as claimed. Wherein the joint loss function is used to train the autoencoder, generator and discriminator models and contains variables that represent each respectively, alongside a “Earth Mover distance measure” and multiple other parameters. Although the prior art of record does contain loss functions, none contained loss functions which contained all the parameters or any specific loss functions that might resemble the one currently claimed. Therefore, the claim limitations presented in the specific order as provided define patentability over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
 should be directed to MICHAEL MERABI whose telephone number is (571)272-9685. The examiner can normally be reached Mon-Fri 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123